Oliver, Judge:
These protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protests enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed TDS by Thurman D. Sherry on the invoices accompanying the entries covered by the protests enumerated in the attached Schedule, assessed with duty at 35% ad valorem under Par. 1513 and claimed properly dutiable as manufactures of base metal, not specially provided for, consists of figures of drunkards incorporating musical movements, standing on pedestals, leaning against a light post, which:
(a) are not chiefly used for the amusement of children;
(b) are novelty items designed for use as adult bar items;
(c) are manufactured articles composed in chief value of iron or steel or other base metal, not plated with platinum, gold, or silver, or colored with gold lacquer; and
*296(d) are not specially provided for elsewhere in the Tariff Act of 1930, as modified.
2. That these protests may be deemed submitted on this stipulation and the record thus made.
This undisputed statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiff, to be under the provisions of paragraph 397 of the Tariff Act of 1930, as modified, as manufactures in chief value of iron or steel or other base metal, not specially provided for, dutiable at the rate applicable on the date of importation.
To the extent indicated the protests are sustained, and judgment will be rendered accordingly.